Title: To George Washington from Zebulon Butler, 8 May 1781
From: Butler, Zebulon
To: Washington, George


                        
                            New Bourrough 8 May 1781
                            May it Please your Excellency
                        
                        I came to this Place Last Night before Last, On my way to Camp I met your Excellencies Orders of the 19th
                            Ult. I had all the men with me Excepting two that were so Lame that they were not Abel to March Out but on Reicet of your
                            Excellencies orders Respecting those that had Families that their Circumstances were Dystressing I Sent back Eight men
                            whose Particular Circumstances I Shall make A Return of soon after my Arivel in Camp. I would wish to be Questioned by
                            your Excellency the Reasons for my absence to this time I have the Honnour to be your Excellencies Most Obt Humbe Sert
                        
                            Zebn Butler
                        
                    